Fourth Court of Appeals
                                       San Antonio, Texas
                                                May 14, 2013

                                           No. 04-13-00248-CV

                 IN RE NORTH EAST INDEPENDENT SCHOOL DISTRICT

                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Rebeca C. Martinez, Justice

        On April 19, 2013, Relator North East Independent School District filed a petition for
writ of mandamus. The court has determined Relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.

           It is so ORDERED on May 14, 2013.


                                                            _________________________________
                                                            Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of May, 2013.


                                                            ___________________________________
                                                            Keith E. Hottle
                                                            Clerk of Court



1
  This proceeding arises out of Cause No. 2012-CI-17627, Alejandra Campista v. North East Independent School
District, pending in the 37th Judicial Court, Bexar County, Texas, the Honorable Michael Mery presiding.
However, the record indicates the Honorable Laura Salinas, presiding judge of the 166th Judicial District Court,
Bexar County, Texas presided over the hearing, but the order complained of was signed by the Honorable Solomon
J. Casseb III, presiding judge of the 288th Judicial District Court, Bexar County, Texas.